  6:19-cv-01567-TMC        Date Filed 05/30/19          Entry Number 1   Page 1 of 41




                        UNITED STATES DISTRICT COURT

DISTRICT OF SOUTH CAROLINA
GREENVILLE DIVISION

               EDEN ROGERS and

BRANDY WELCH,

                                          Plaintiffs,

                     -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;

ADMINISTRATION FOR CHILDREN AND                               Civil Action No.: _________
FAMILIES;
                                                                     COMPLAINT
LYNN JOHNSON, in her official capacity as
Assistant Secretary of the ADMINISTRATION
FOR CHILDREN AND FAMILIES;

STEVEN WAGNER, in his official capacity as
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH CAROLINA;
and

MICHAEL LEACH, in his official capacity as State
Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                        Defendants.


       Plaintiffs Eden Rogers and Brandy Welch (collectively, “Plaintiffs”), by and

through their undersigned attorneys, for their Complaint against defendants United States

Department of Health and Human Services (“HHS”); Alex Azar in his official capacity as
  6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1        Page 2 of 41




Secretary of HHS; Administration for Children and Families (“ACF”); Lynn Johnson in

her official capacity as Assistant Secretary of ACF; Steven Wagner in his official

capacity as Principal Deputy Assistant Secretary of ACF; Henry McMaster in his official

capacity as Governor of the State of South Carolina; and Michael Leach in his official

capacity as State Director of the South Carolina Department of Social Services (“DSS”)

(collectively, “Defendants”),1 allege as follows:

                                    Nature of the Action

               1.      Plaintiffs bring this action seeking declaratory and injunctive relief

against Defendants in their official capacities for unlawfully authorizing state-contracted,

government-funded foster care agencies to use religious eligibility criteria to exclude

qualified families from fostering children in the public child welfare system. This

practice harms vulnerable children by denying them access to the loving families they

desperately need and limits opportunities for would-be foster parents to participate in the

public child welfare system on the bases of religion and sexual orientation. It also

violates the Establishment, Equal Protection and Due Process Clauses of the United

States Constitution.

               2.      In 2018, the South Carolina Department of Social Services

determined that Miracle Hill Ministries (“Miracle Hill”), the largest state-contracted,

government-funded foster care agency in South Carolina, violated state and federal law

by restricting eligibility to prospective foster parents who are evangelical Protestant

Christians. Miracle Hill’s religious eligibility criteria for prospective foster families also

disqualify families headed by same-sex couples regardless of their faith. Miracle Hill has

   1
      This Complaint refers to HHS, ACF, Alex Azar, Lynn Johnson and Steven Wagner
as the “Federal Defendants”, Henry McMaster and Michael Leach as the “State
Defendants”, and all defendants collectively as “Defendants”.
                                              2
  6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1        Page 3 of 41




turned away families seeking to open their hearts and homes to children in need because

they were Jewish, Catholic, same-sex couples, or otherwise failed to meet the agency’s

religious test.

                  3.   Rather than enforce state and federal laws and policies prohibiting

such discrimination in the public child welfare system, the Governor of South Carolina

took steps to allow the continued use of religious eligibility criteria by Miracle Hill and

other agencies providing public child welfare services. As a critical, essential step, the

Governor requested a waiver from the federal government to allow South Carolina to

continue to receive federal funding for its public child welfare system despite violating a

federal regulation barring discrimination based on non-merit factors, including religion.

The United States Department of Health and Human Services granted South Carolina a

waiver in January 2019. Once this hurdle was cleared, DSS issued Miracle Hill a new

standard license to continue its public foster care work while allowing it to exclude

countless prospective foster families that do not satisfy the agency’s religious criteria.

                  4.   Defendants’ actions have created a public child welfare system in

South Carolina, funded by taxpayer dollars, in which the suitability of prospective foster

parents is assessed based on religious requirements. Prospective foster parents who

adhere to evangelical Protestant Christian beliefs and are heterosexual have the option of

working with any state-contracted agency that serves their area. These families can

choose the agency that best suits their circumstances, including Miracle Hill, which is the

State’s largest foster care agency. Miracle Hill receives substantial government funding

and is thus able to provide comprehensive support services to foster families. Prospective

foster parents who adhere to any other faiths or to no faith, or who are same-sex couples



                                              3
  6:19-cv-01567-TMC           Date Filed 05/30/19       Entry Number 1         Page 4 of 41




of any faith, are offered a limited set of options from which to choose. For prospective

foster parents who live in South Carolina’s upstate region and do not meet Miracle Hill’s

religious requirements, the primary foster care agency serving the region is not available

to them.

                5.      By authorizing and enabling state-contracted foster care agencies

to discriminate against families based on religious criteria, Defendants deny prospective

foster parents like Plaintiffs, who do not share Miracle Hill’s religious beliefs and are a

same-sex couple, the same opportunities that are afforded to families that meet Miracle

Hill’s religious test. Such denial creates a practical barrier to fostering, as not all foster

care agencies are equivalent or offer the same services, and also stigmatizes these

families, branding them as inferior and less worthy of serving as foster parents.

                6.      Moreover, this discriminatory treatment of prospective foster

parents denies children access to families they need. South Carolina has a severe

shortage of foster families to meet the needs of the thousands of children in State custody.

Authorizing discrimination against prospective foster parents because of their faith or

sexual orientation only exacerbates this shortage by making it more difficult for those

families to pursue this calling. It also limits the diversity of family placement options for

children, such that children may not be able to be placed with a family that shares their

faith or with a same-sex couple where such a placement is desired or otherwise would be

beneficial. Defendants’ actions elevate the interests of the agencies above the best

interests of the children whose welfare Defendants are charged with protecting.

                7.      By authorizing and enabling state-contracted, government-funded

foster care agencies to use religious criteria to exclude families based on their faith and



                                               4
  6:19-cv-01567-TMC         Date Filed 05/30/19       Entry Number 1       Page 5 of 41




sexual orientation, Defendants’ actions violate the Establishment, Equal Protection and

Due Process Clauses of the United States Constitution.

                                           Parties

               8.      Plaintiffs Eden Rogers and Brandy Welch are prospective foster

parents who were turned away by Miracle Hill because they fail to meet the agency’s

religious requirements. Eden and Brandy are ready, willing, and able to serve as foster

parents to children in South Carolina’s public child welfare system. At all relevant times,

Plaintiffs have been, and continue to be, residents of the State of South Carolina.

               9.      Defendant HHS is the federal agency that is charged with

enhancing and protecting the health and well-being of people in the United States via the

provision of health and human services. Through its foster care grant administration

regime, 42 U.S.C. § 671, HHS provides funds to DSS for the provision of child welfare

services in the State of South Carolina.

               10.     Defendant Alex Azar is the Secretary of HHS and is responsible

for the administration and oversight of HHS. Defendant Azar also has authority over

ACF, a division of HHS. Defendant Azar and his successors are sued in their official

capacities.

               11.     Defendant ACF is the division of HHS that is responsible for

implementing certain human services programs, including those focused on fostering the

economic and social welfare of youth and families. ACF administers the federally

appropriated Title IV-E Foster Care Program and provides funding to states to provide

safe foster care placements to children and youth who cannot remain in their homes.

               12.     Defendant Lynn Johnson is the Assistant Secretary for ACF.

Defendant Johnson and her successors are sued in their official capacities.
                                             5
  6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1        Page 6 of 41




               13.     Defendant Steven Wagner is the Principal Deputy Assistant

Secretary for ACF. Defendant Wagner and his successors are sued in their official

capacities.

               14.     Defendant Henry McMaster is the Governor of the State of South

Carolina. Under Article IV, Section 15 of the South Carolina Constitution, the Governor

is constitutionally required to “take care that the laws be faithfully executed” and,

therefore, is responsible for ensuring that all South Carolina executive departments and

agencies, including DSS, comply with all applicable laws. See S.C. Const. art. IV, § 15

(1895). As Governor, Defendant McMaster has controlling authority over DSS.

Defendant McMaster and his successors are sued in their official capacities. At all

relevant times, Defendant McMaster was acting under color of state law for purposes of

42 U.S.C. § 1983.

               15.     Defendant Michael Leach is the Director of the South Carolina

DSS, the State agency responsible for public child welfare services. DSS contracts with

private agencies, such as Miracle Hill, to provide public foster care services. Defendant

Leach and his successors are sued in their official capacities. At all relevant times,

Defendant Leach was acting under color of state law for purposes of 42 U.S.C. § 1983.

                                  Jurisdiction and Venue

               16.     This action for declaratory and injunctive relief arises under the

First, Fifth and Fourteenth Amendments of the United States Constitution and 42 U.S.C.

§ 1983, and presents a federal question within this Court’s jurisdiction under Article III

of the Constitution, 28 U.S.C. § 1331 (general federal question jurisdiction) and

28 U.S.C. § 1343 (civil rights actions).



                                              6
  6:19-cv-01567-TMC          Date Filed 05/30/19        Entry Number 1        Page 7 of 41




                17.     Plaintiffs’ claims for declaratory and injunctive relief are

authorized by the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, by Federal

Rules of Civil Procedure 57 and 65, and by the inherent equitable powers of this Court.

                18.     The Court has authority to award costs and attorneys’ fees under

28 U.S.C. § 2412 and 42 U.S.C. § 1988.

                19.     Venue is proper in this district for the State Defendants under

28 U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise to

Plaintiffs’ claims occurred in this district. Venue is proper in this district for the Federal

Defendants under 28 U.S.C. § 1391(e) because they are agencies of the United States and

officers or employees of agencies of the United States acting in their official capacities

and because a substantial part of the events or omissions giving rise to Plaintiffs’ claims

occurred in this district.

                                       Relevant Facts

A.       Foster Care in South Carolina

                20.     Approximately 4,600 children currently are in foster care in South

Carolina.2 1,500 of those children live in the Region 1 counties of Anderson, Cherokee,

Greenville, Oconee, Pickens and Spartanburg—the most of any region in the state.3

                21.     Nationally, the total number of children in foster care has risen by

more than 10% since 2012, in large part because of the opioid crisis.4 In South Carolina,


     2
      S.C. Dep’t of Soc. Servs., Total Children in Foster Care on June 30, 2018-Office of
Case Management (Aug. 1, 2018), https://dss.sc.gov/media/1828/total-children-in-foster-
care-on-june-30-2018.pdf (hereinafter “Total Children in Foster Care on June 30,
2018”).
    3
      Id.
    4
      See Chron. of Soc. Change, The Foster Care Housing Crisis,
https://chronicleofsocialchange.org/wp-content/uploads/2017/10/The-Foster-Care-
Housing-Crisis-10-31.pdf.
                                               7
  6:19-cv-01567-TMC           Date Filed 05/30/19       Entry Number 1     Page 8 of 41




the total number of children in foster care has grown by 26% since 2012—more than

twice the national increase.5

                22.     And yet, during the same period, South Carolina has experienced a

decrease in the number of available foster homes, losing 16% of non-relative foster care

bed capacity from 2012 to 2017.6

                23.     South Carolina has fewer than 2,800 licensed foster care providers

for the 4,600 children in the state’s foster care system.7 For example, in Spartanburg

County, which neighbors Greenville County, there are 152 licensed foster families, but

315 children who need placement.8

                24.     Providing foster care services is a government function and, like

other states, South Carolina, through DSS, contracts with, licenses, and provides State

and federal funds to private agencies—both faith-based and secular—to serve as child

placing agencies (“CPAs”). These CPAs recruit prospective foster parents and screen

them for their suitability to obtain a foster care license.

                25.     Prospective foster parents also can work directly with DSS, but

doing so often means significantly longer wait times to obtain a foster care license and




    5
      See id.
    6
      See id.
    7
      See Yonat Shimron, S.C. Foster Care Agency Tests Public’s Will to Exclude on the
Basis of Faith, Religion News Service (Jan. 30, 2019),
https://religionnews.com/2019/01/30/s-c-foster-care-agency-tests-publics-will-to-
exclude-on-the-basis-of-faith/.
    8
      See Adam Orr, Spartanburg’s Children Need More Foster Families, GoUpstate.com
(May 19, 2019), https://www.goupstate.com/news/20190519/spartanburgs-children-need-
more-foster-families.
                                               8
     6:19-cv-01567-TMC      Date Filed 05/30/19      Entry Number 1       Page 9 of 41




significantly less support throughout the process. One foster parent described waiting six

months for a return phone call from DSS to ask questions about a foster child in her care.9

B.        Applicable Statutes and Regulations

                26.    Foster care in South Carolina is governed by a comprehensive

regulatory scheme dictating the requirements for the licensing, funding, and overall

provision of foster care services throughout the state. See S.C. Code §§ 63-9-10 to -80

(describing the general provisions of the South Carolina Adoption Act); S.C. Code Regs.

§ 114-550 (describing licensure for foster care); §§ 114-4910 to -4980 (describing

regulations for CPAs).

                27.    DSS issues a standard, one-year license to CPAs that meet all

applicable regulations, and monitors CPAs to ensure their continued compliance. See

S.C. Code Regs. §§ 114-4920(E), 114-4930(E).

                28.    If a CPA is temporarily unable to comply with an applicable

regulation, DSS may grant the CPA a temporary license for up to six months, provided

the CPA has a written plan to correct the areas of noncompliance within the probationary

period. A temporary license may be extended once for an additional six months after

consideration of noted deficiencies. See S.C. Code Regs. § 114-4930(F).

                29.    DSS may deny or revoke a CPA’s license if the CPA has failed to

comply with licensing regulations and DSS determines that compliance cannot be

accomplished within established or reasonable time limits, among other reasons. See

S.C. Code Regs. § 114-4930(G).


      See Yonat Shimron, S.C. Foster Care Agency Tests Public’s Will to Exclude on the
      9

Basis of Faith, Religion News Service (Jan. 30, 2019),
https://religionnews.com/2019/01/30/s-c-foster-care-agency-tests-publics-will-to-
exclude-on-the-basis-of-faith/.
                                            9
 6:19-cv-01567-TMC           Date Filed 05/30/19        Entry Number 1        Page 10 of 41




                30.     The DSS Human Services Policy and Procedure Manual (“DSS

Manual”) § 710 states:

                The unnecessary consideration of race, color, national origin, religion,
                state of residence, age, disability, political belief, sex, or sexual orientation
                when making decisions regarding a child’s placement can result in unfair
                outcomes for prospective families and substantial delays in permanency
                for children. The agency is committed to the exercise of non-
                discriminatory practice, and shall provide equal opportunities to all
                families and children, without regard to their race, color, and national
                origin, and religion, state of residence, age, disability, political belief, sex,
                or sexual orientation. . . .

                31.     It further states that “no individual shall be denied the opportunity

to become a foster or adoptive parent on the basis of race, color, national origin, religion,

state of residence, age, disability, political belief, sex, or sexual orientation.” Id.

                32.     DSS Manual § 730 states that “[i]n order for children to thrive

while in foster care, families must be available to meet their specific needs”, and

establishes recruitment policies to “promote the availability and diversity of foster family

homes”.

                33.     Title IV-E of the Social Security Act authorizes HHS to provide

states with funding to assist in caring for children placed in foster care. See 42 U.S.C.

§ 670. In South Carolina, HHS directs such funds to DSS, which uses those funds, as

well as State funds, to reimburse licensed CPAs for the services they provide.

                34.     As a recipient of federal funding from HHS pursuant to Title IV-E

of the Social Security Act, DSS—and any CPAs like Miracle Hill with whom DSS

contracts—must also abide by certain federal statutory and regulatory requirements. The

Social Security Act requires states receiving federal funding to provide for the safety,

permanency, and well-being of all youth in government custody, 42 U.S.C. § 671(a)(15),

and maintain standards for family foster homes and child care institutions that are
                                               10
 6:19-cv-01567-TMC           Date Filed 05/30/19        Entry Number 1         Page 11 of 41




“reasonably in accord with recommended standards of national organizations concerned

with standards for the institutions of homes, including standards relating to admissions

policies, safety, sanitation, and protection of civil rights[.]” 42 U.S.C. § 671(a)(10)(A).

Professional standards regarding the treatment and placement of children in foster care

are clear that discrimination against families for reasons unrelated to their ability to care

for a child undermine the well-being of children by reducing the number of qualified

placements for children.

                35.     45 C.F.R. § 87.3 entitles faith-based organizations to participate in

HHS programs—such as foster care programs—on the same basis as any other

organization, but prohibits religious discrimination in the provision of services. See 45

C.F.R. § 87.3(d) (“An organization that participates in any programs funded by financial

assistance from an HHS awarding agency shall not, in providing services or in outreach

activities related to such services, discriminate against a program beneficiary or

prospective program beneficiary on the basis of religion, a religious belief, a refusal to

hold a religious belief, or a refusal to attend or participate in a religious practice.”).

                36.     45 C.F.R. § 87.3(b) also specifically prohibits agencies that receive

federal funds from engaging in “explicitly religious activities” including proselytization.

Id. (“Organizations that apply for or receive direct financial assistance from an HHS

awarding agency may not support or engage in any explicitly religious activities

(including activities that involve overt religious content such as worship, religious

instruction, or proselytization), as part of the programs or services funded with direct

financial assistance from the HHS awarding agency, or in any other manner prohibited by

law. If an organization conducts such activities, the activities must be offered separately,



                                               11
 6:19-cv-01567-TMC           Date Filed 05/30/19       Entry Number 1        Page 12 of 41




in time or location, from the programs or services funded with direct financial assistance

from the HHS awarding agency, and participation must be voluntary for beneficiaries of

the programs or services funded with such assistance.”).

                37.     Title IV-E of the Social Security Act provides: “In order for a

State to be eligible for payments under this part, it shall have a plan approved by the

Secretary which— . . . not later than January 1, 1997, provides that neither the State nor

any other entity in the State that receives funds from the Federal Government and is

involved in adoption or foster care placements may—(A) deny to any person the

opportunity to become an adoptive or a foster parent, on the basis of the race, color, or

national origin of the person, or of the child, involved; or (B) delay or deny the placement

of a child for adoption or into foster care, on the basis of the race, color, or national origin

of the adoptive or foster parent, or the child, involved.” 42 U.S.C. § 671(a)(18).

                38.     45 C.F.R. § 75.300, which HHS promulgated pursuant to the

statutory authority in 42 U.S.C. § 671, establishes additional requirements to which DSS

and any subgrantee must adhere. 45 C.F.R. 75.300(a) (“The Federal awarding agency

must manage and administer the Federal award in a manner so as to ensure that Federal

funding is expended and associated programs are implemented in full accordance with

U.S. statutory and public policy requirements: Including, but not limited to, those

protecting public welfare, the environment, and prohibiting discrimination.”).

                39.     45 C.F.R. § 75.300(c) specifically provides that: “It is a public

policy requirement of HHS that no person otherwise eligible will be excluded from

participation in, denied the benefits of, or subjected to discrimination in the

administration of HHS programs and services based on non-merit factors such as age,



                                              12
 6:19-cv-01567-TMC            Date Filed 05/30/19      Entry Number 1         Page 13 of 41




disability, sex, race, color, national origin, religion, gender identity, or sexual orientation.

Recipients must comply with this public policy requirement in the administration of

programs supported by HHS awards.”

                  40.    45 C.F.R. § 75.300(d) provides that: “In accordance with the

Supreme Court decisions in United States v. Windsor and in Obergefell v. Hodges, all

recipients [of federal funds] must treat as valid the marriages of same-sex couples.”

C.         Miracle Hill Ministries

                  41.    Founded in 1937, Miracle Hill is a nonprofit organization in

Greenville, South Carolina, that, according to its website, provides “services to

individuals and families in the form of food, shelter, clothing, counseling, personal

development, addiction recovery support, and residential and foster care for children.”10

                  42.    Miracle Hill “exists [so] that homeless children and adults receive

food and shelter with compassion, hear the Good News of Jesus Christ, and move toward

healthy relationships and stability”. Miracle Hill’s vision is “[t]hat each South Carolina

Upstate county has adequate and accessible resources for homeless children, women, and

men” and that “[c]ompassionate services point individuals to Christ and move them

toward wholeness, stability, and healthy relationships”.11

                  43.    Miracle Hill is South Carolina’s largest provider of foster care

services for children requiring nontherapeutic foster care, recruiting 15% of the state’s

foster families. CPAs classified as “therapeutic” serve children with complex needs,

including significant emotional, behavioral, or medical needs.




     10
          See Miracle Hill Website, “Who We Are”, https://miraclehill.org/who-we-are/.
     11
          See id.
                                               13
 6:19-cv-01567-TMC           Date Filed 05/30/19     Entry Number 1        Page 14 of 41




               44.     Specifically, according to its website, Miracle Hill assists those

interested in being licensed as foster parents in the South Carolina Region 1 counties of

Abbeville, Anderson, Cherokee, Greenville, Greenwood, Laurens, Newberry, Oconee,

Pickens and Spartanburg.12

               45.     Miracle Hill is one of only a handful of nontherapeutic foster care

CPAs primarily serving Region 1, which includes Greenville County, where Eden and

Brandy reside. And practically, the options are even more limited. Of the other four

agencies, one—like Miracle Hill—does not accept same-sex couples; one had no licensed

foster homes as of April 2019; one is new to the field, offering foster care services only

since 2017; and one is located over an hour away from Greenville. As one Jewish parent

who was turned away by Miracle Hill because of her religion put it, “in the upstate of

South Carolina, if you want to be a foster parent or a mentor, there’s DSS, which is the

government. And there’s Miracle Hill. There really isn’t anybody else”.13

               46.     Moreover, as the largest CPA in the state—and in Region 1—

Miracle Hill receives substantial government funding and has the resources to provide

comprehensive support to families throughout the licensing process and beyond.

Families have reported that case workers respond promptly to foster parents’ inquiries,

conduct regular home visits, and accompany foster parents to all court hearings.14



   12
       See Miracle Hill Website, “Foster Care”, https://miraclehill.org/how-we-
help/childrens-home/foster-care/.
    13
       See Akela Lacy, South Carolina is Lobbying to Allow Discrimination Against
Jewish Parents, The Intercept (Oct. 19, 2018), https://theintercept.com/2018/10/19/south-
carolina-foster-parent-discrimination-miracle-hill-ministries/.
    14
       See Yonat Shimron, S.C. Foster Care Agency Tests Public’s Will to Exclude on the
Basis of Faith, Religion News Service (Jan. 30, 2019),
https://religionnews.com/2019/01/30/s-c-foster-care-agency-tests-publics-will-to-
exclude-on-the-basis-of-faith/.
                                             14
 6:19-cv-01567-TMC            Date Filed 05/30/19       Entry Number 1        Page 15 of 41




               47.       According to its website, Miracle Hill “has made it [its] mission to

find Christian foster parents” and, since 1988, “has been recruiting Christian foster

families—both single and married—and providing them with vital support throughout the

licensing process, placements and beyond”.15

               48.       Miracle Hill’s website directs those interested in becoming foster

parents to complete an online form, which first requires applicants to indicate their

agreement with Miracle Hill’s doctrinal statement. The form states:

               As an evangelical Christian foster care agency, we believe foster parents
               are in a position of spiritual influence over the children in their homes.
               Therefore, we require that foster parents who partner with us be followers
               of Jesus Christ, be active in and accountable to a Christian church, and
               agree in belief and practice with our doctrinal statement (found below and
               on our website at https://miraclehill.org/who-we-are/doctrinal-statement/).
               Before proceeding, please read our doctrinal statement. If after reading our
               doctrinal statement you find that Miracle Hill Foster Care is not a good fit
               for you, please let us connect you with another agency that can meet your
               needs.16

               49.       Miracle Hill’s doctrinal statement reads:

               We believe . . .

                     •   the Bible to be the only inspired, infallible, inerrant and
                         authoritative Word of God.

                     •   that there is one God, creator of heaven and earth, eternally
                         existent in three distinctive persons: the Father, Son and Holy
                         Spirit.

                     •   in the deity and humanity of Jesus Christ; that He was born of a
                         virgin; that we are redeemed by His atoning death through His
                         shed blood; that He bodily resurrected and ascended into heaven
                         and that He will come again in power and great glory to judge the
                         living and the dead.


   15
       See Miracle Hill Website, “Foster Care”, https://miraclehill.org/how-we-
help/childrens-home/foster-care/.
    16
       See Miracle Hill Website, “Foster Care Inquiry”, https://miraclehill.org/foster-care-
inquiry-form/3/.
                                               15
 6:19-cv-01567-TMC            Date Filed 05/30/19      Entry Number 1        Page 16 of 41




                     •   in the value and dignity of all people created in God’s image, but
                         alienated from God and each other because of our sin and guilt and
                         justly subject to God’s wrath.

                     •   that regeneration by the Holy Spirit by grace through faith is
                         essential for the salvation of lost and sinful people.

                     •   in the forgiveness of sins, the resurrection of the body, and life
                         everlasting solely through repentance and faith in Jesus Christ.

                     •   that the Holy Spirit unites all believers in the Lord Jesus Christ and
                         that together they form one body—the church.

                     •   God ordained the family as the foundational institution of human
                         society. It is composed of persons related to one another by
                         marriage, blood or adoption, and that God’s design for marriage is
                         the legal joining of one man and one woman in a life-long
                         covenant relationship.

                     •   God creates each person as either male or female, and these two
                         distinct, complementary sexes, together reflect the image and
                         nature of God.”17

               50.       Miracle Hill’s online form also asks for prospective foster parents

to state the “church you currently attend”, and to give a “brief, personal testimony of your

faith/salvation in Jesus Christ”.18

               51.       In accordance with its mission and doctrinal statement, Miracle

Hill recruits exclusively prospective foster parents who are evangelical Protestant

Christians and will not accept prospective foster parents who do not share its religious

beliefs. Indeed, according to media reports, Miracle Hill has refused to work with a

Jewish couple who sought to foster a child and rejected a Jewish woman who wanted to




   17
       See Miracle Hill Website, “Doctrinal Statement”, https://miraclehill.org/who-we-
are/doctrinal-statement/.
    18
       See Miracle Hill Website, “Foster Care Inquiry”, https://miraclehill.org/foster-care-
inquiry-form/3/.
                                               16
 6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1       Page 17 of 41




volunteer to mentor foster children.19 And Miracle Hill turned away, because they were

Catholic, a former schoolteacher who wanted to foster a child and a family that wanted to

mentor children as a first step toward fostering.20

               52.     Furthermore, Miracle Hill has stated publicly that it will not accept

married, same-sex couples as foster parents. Miracle Hill’s President and CEO Reid

Lehman has stated that that policy is based on the belief that “God’s design for marriage

is the legal joining of one man and one woman in a life-long covenant relationship.”21

Moreover, by requiring prospective foster parents to subscribe to its stated belief that

marriage is the “legal joining of one man and one woman”, Miracle Hill ensures no same-

sex couples will meet its requirements.




   19
       See Lydia Currie, I Was Barred from Becoming a Foster Parent Because I Am
Jewish, Jewish Telegraphic Agency, Feb. 5, 2019,
https://www.jta.org/2019/02/05/opinion/i-was-barred-from-becoming-a-foster-parent-
because-i-am-jewish; Angela Davis, Scrutiny of Miracle Hill’s Faith-Based Approach
Reaches New Level, Greenville News, Mar. 1, 2018,
https://www.greenvilleonline.com/story/news/2018/03/01/miracle-hill-foster-
care/362560002/.
    20
       See Yonat Shimron, S.C. Foster Care Agency Tests Public’s Will to Exclude on the
Basis of Faith, Religion News Service (Jan. 30, 2019),
https://religionnews.com/2019/01/30/s-c-foster-care-agency-tests-publics-will-to-
exclude-on-the-basis-of-faith/; Complaint, Maddonna v. U.S. Dept. of Health and Human
Services, No. 6:19-cv-00448-TMC (D.S.C. Feb. 15, 2019).
    21
       See Mary Katherine Wildeman, South Carolina Foster Care Group Defends Policy
that Allows Only for Christian Foster Families, Post & Courier (Mar. 17, 2018),
https://www.postandcourier.com/health/south-carolina-foster-care-group-defends-policy-
that-allows-only/article_ce9c717a-2922-11e8-a5d9-8b4e1d05f01c.html; Josh Barlow,
Path to Miracle Hill: Understanding the Legal Battle Between Civil Rights and Religious
Liberty, CGTN America (Feb. 9, 2019), https://america.cgtn.com/2019/02/08/path-to-
miracle-hill-understanding-the-legal-battle-between-civil-rights-and-religious-liberty.
                                             17
 6:19-cv-01567-TMC            Date Filed 05/30/19      Entry Number 1        Page 18 of 41




                    53.   For its part, DSS has acknowledged that Miracle Hill discriminates

based on the sexual orientation of prospective foster parents and has received complaints

from same-sex couples who have been turned away by the CPA.22

D.         DSS’s Response to Discrimination by Miracle Hill

                    54.   After receiving complaints from families that were turned away by

Miracle Hill for failing to meet its religious criteria, DSS investigated Miracle Hill’s

practices. It “discovered that Miracle Hill’s website refers to its recruitment of

specifically Christian foster parents/families and that Miracle Hill’s application requests

information regarding a foster parent/family’s religious beliefs and practice”. DSS also

found that Miracle Hill’s Foster Care Manual instructs its workers to inquire as to a

family’s particular religious belief and practices. DSS sought to determine whether

Miracle Hill “uses the information in response to these inquiries in order to assess a home

for an appropriate foster care placement or if the information is used to determine

whether Miracle Hill will or will not serve a foster parent or family on the basis of the

family’s religion.”

                    55.   As a result of its investigation, DSS concluded that “Miracle Hill

has given [DSS] reason to believe Miracle Hill intends to refuse to provide its services as

a licensed [CPA] to families who are not specifically Christians from a Protestant

denomination”, and that “[s]uch discrimination on the basis of religion contravenes” both

state and federal laws, including 45 C.F.R. § 75.300(c). DSS also noted that Miracle

Hill’s foster care practices violate DSS’s own policy statement, which prohibits

discrimination on the basis of religion.



     22
          See id.
                                               18
 6:19-cv-01567-TMC            Date Filed 05/30/19    Entry Number 1      Page 19 of 41




               56.     Accordingly, DSS declined to reissue Miracle Hill a standard CPA

license, and, on January 27, 2018, instead issued a temporary CPA license to Miracle

Hill. This temporary license was valid for six months and would expire on July 26, 2018.

               57.     DSS further required Miracle Hill to “address these concerns and

issue a written plan of compliance within thirty days” of receiving the temporary CPA

license. Upon DSS’s review and approval of the compliance plan, Miracle Hill would

have an additional 30 days to implement the plan. If Miracle Hill failed to address these

concerns, DSS would allow Miracle Hill’s temporary CPA license to expire. Absent a

CPA license, Miracle Hill would no longer be able to provide public child welfare

services in South Carolina.

               58.     On information and belief, Miracle Hill never issued a written plan

of compliance as required by DSS.

E.     Governor McMaster’s Request to HHS and Executive Order 2018-12

               59.     After the dispute about Miracle Hill’s CPA license arose between

DSS and Miracle Hill, Miracle Hill reached out to South Carolina Governor McMaster

for help.

               60.     Rather than requiring Miracle Hill to comply with applicable state

and federal nondiscrimination requirements as DSS had, Governor McMaster sought to

create and obtain exemptions from such requirements to enable Miracle Hill to continue

excluding prospective foster parents based on its religious criteria.

               61.     On February 21, 2018, Governor McMaster sent a letter to Mr.

Lehman, Miracle Hill’s President and CEO, indicating that the Governor’s staff had met

with representatives from Miracle Hill and was “already working with [HHS] to obtain a

waiver of requirements that adversely affect religious entities”.
                                             19
 6:19-cv-01567-TMC            Date Filed 05/30/19        Entry Number 1     Page 20 of 41




                62.     On February 27, 2018, Governor McMaster requested that HHS

ACF Principal Deputy Assistant Secretary Steven Wagner grant a deviation or waiver

from the nondiscrimination provisions of HHS regulation 45 CFR § 75.300 “on behalf of

South Carolina and faith-based organizations like Miracle Hill” operating under South

Carolina’s Title IV-E Foster Care Program. Specifically, Governor McMaster “ask[ed]

that [HHS] provide a deviation or waiver from its current policy to recoup grant funds

from DSS if [HHS] determines the new regulations are violated by any DSS CPA

contracts due to religiously held beliefs”—effectively seeking permission for South

Carolina’s CPAs to engage in religiously motivated discrimination while the State

continues to receive federal funding for its foster care program.23

                63.     While HHS was considering the request for the waiver, it was

aware that Miracle Hill’s religious criteria excluded same-sex couples. On November 19,

2018, Lambda Legal and a coalition of organizations sent a letter to HHS Secretary Azar,

copying Roger Severino, the Director of the HHS Office for Civil Rights, and ACF

Principal Deputy Assistant Secretary Wagner, asking that the requested waiver be denied.

Among other things, the letter flagged that Miracle Hill’s religious criteria exclude a wide

variety of families including those headed by LGBTQ people. It specifically cited

Miracle Hill’s religious criteria, which included that foster families “have a lifestyle that

is free of sexual sin (to include . . . homosexuality . . .)”.

                64.     While awaiting a response from HHS, on March 13, 2018,

Governor McMaster issued Executive Order 2018-12, in which he stated that “faith-based


    23
       See Letter from Henry McMaster to Steven Wagner, “Request for Deviation or
Exception from HHS Regulations 45 CFR § 75.300(c)” (Feb. 27, 2018),
https://governor.sc.gov/sites/default/files/Documents/newsroom/Scanned%20from%20E
COS-XR-SH119.pdf.
                                                20
 6:19-cv-01567-TMC            Date Filed 05/30/19        Entry Number 1         Page 21 of 41




CPAs associate foster parents and homes who share the same faith and should not be

asked to compromise sincerely held religious beliefs in recruiting, training, and retaining

foster parents”, and ordered that “to the fullest extent permitted by state and federal law

. . . DSS shall not deny licensure to faith-based CPAs solely on account of their religious

identity or sincerely held religious beliefs.” He further directed “DSS to review and

revise its policies and manuals in accordance with [the] Order and ensure that DSS does

not directly or indirectly penalize religious identity or activity . . . ”.24

                65.     DSS would not issue Miracle Hill a standard CPA license unless

and until HHS granted the requested waiver. On June 19, 2018, Mr. Lehman wrote to

Governor McMaster’s staff that “DSS continues to wait on the federal response before

giving us the permanent license. Our Provisional license expires on July 25th. With the

action of the legislature and the Governor’s actions, I expected that if no guidance from

Washington has come through by mid July that we’ll receive another provisional

license.”

                66.     As Mr. Lehman anticipated, DSS renewed Miracle Hill’s

temporary CPA license on July 26, 2018.

                67.     On December 18, 2018, Miracle Hill sent a letter to HHS Secretary

Azar asking that he “issue guidance to explain 45 C.F.R. § 75.300 does not infringe on

Miracle Hill’s constitutional and statutory rights and [] take steps to amend the regulation

to make clear that it accommodates Miracle Hill’s sincerely held religious beliefs”. The




    24
       S.C. Exec. Order No. 2018-12 (Apr. 27, 2018),
https://www.scstatehouse.gov/Archives/ExecutiveOrders/exor2018-12.pdf.
                                                21
 6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1        Page 22 of 41




letter further noted that “[Miracle Hill’s] temporary license expires in a matter of weeks,

and in the absence of such guidance, [DSS] will not license Miracle Hill.”25

F.        HHS Waiver

               68.     On January 23, 2019, in a letter from HHS ACF Principal Deputy

Assistant Secretary Wagner to Governor McMaster, HHS conditionally granted South

Carolina an exception to the religious nondiscrimination requirements of

45 CFR § 75.300(c) (the “HHS Waiver”).26

               69.     The exception applies with respect to Miracle Hill or any other

subgrantee in the South Carolina Foster Care Program that uses “religious criteria in

selecting among prospective foster care parents” on the condition that Miracle Hill or any

other subgrantee making use of the exception is required to refer potential foster parents

that do not adhere to the subgrantee’s religious beliefs to other subgrantees, or refer them

to South Carolina Foster Care Program staff themselves if such staff is equipped to refer

those persons to other willing subgrantees.27

               70.     In reliance on the HHS Waiver, DSS issued a standard CPA

license to Miracle Hill. Without the HHS Waiver, Miracle Hill would not have been

granted a standard CPA license to continue its foster care work.




     25
       See Letter from Reid Lehman to Alex Azar, “Re: HHS regulation infringing on the
First Amendment and statutory rights of faith-based community services providers.”
(Dec. 18, 2018), https://miraclehill.org/wp-content/uploads/2019/03/2018.12.17-
complaint-letter-from-Reid-Lehman-to-Sec.-Azar.pdf.
    26
       See Letter from Steven Wagner to Henry McMaster, “Request for Deviation or
Exception from HHS Regulations 45 CFR § 75.300(c)” (Jan. 23, 2019),
https://governor.sc.gov/sites/default/files/Documents/newsroom/HHS%20Response%20L
etter%20to%20McMaster.pdf.
    27
       Id.
                                             22
 6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1        Page 23 of 41




               71.     Upon information and belief, DSS has taken no further steps to

prevent discrimination by Miracle Hill against prospective foster parents based on

religion or sexual orientation.

               72.     On March 14, 2019, Plaintiffs’ counsel asked DSS to clarify its

position regarding discrimination by licensed CPAs against prospective foster parents

based on their sexual orientation. Specifically, Plaintiffs’ counsel asked “whether it is

DSS’s position that the HHS waiver permits Miracle Hill and other South Carolina

[CPAs] to discriminate against prospective foster or adoptive parents based on their

sexual orientation if based on the agency’s sincerely held religious beliefs” and “whether

it is DSS’s position that state-contracted child placing agencies including Miracle Hill

may discriminate against prospective foster or adoptive parents based on their sexual

orientation if based on the agency’s sincerely held religious beliefs”. Despite following

up with DSS, Plaintiffs’ counsel has not received a response. Although DSS is on notice

that Miracle Hill will not accept prospective foster parents who are same-sex couples,

upon information and belief, DSS has taken no action to require the foster care agency to

comply with federal and state laws and policies barring such discrimination.

G.      Plaintiffs Eden Rogers and Brandy Welch

               73.     Plaintiffs Eden Rogers and Brandy Welch are a same-sex couple

and were married in South Carolina on November 28, 2015. At all relevant times, Eden

and Brandy have been, and continue to be, residents of the Greenville, South Carolina,

area.

               74.     Eden is a teacher at the UU World of Children, a Montessori

school in Greenville located in the Greenville Unitarian Universalist Church. Prior to



                                             23
 6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1       Page 24 of 41




this, Eden was a teacher and a nanny for many years. Brandy works at an accounting

firm as a cost engineer.

               75.     Eden and Brandy have two daughters, ages seven and ten.

               76.     Due to family challenges, Eden helped raise her siblings. As a

result of that experience, she and Brandy have always considered fostering or fostering to

adopt a child in the foster care system.

               77.     Eden and Brandy are now ready, willing, and able to become foster

parents. They recently moved to a larger home to accommodate more children.

               78.     On April 10, 2019, Eden and Brandy called Miracle Hill and left a

voicemail message indicating their interest in fostering.

               79.     The following day, a representative from Miracle Hill returned

their call and spoke with Brandy. When Brandy mentioned that they were a same-sex

couple, the representative from Miracle Hill said they should fill out the online inquiry

form and advised that the couple read about Miracle Hill on its website. The

representative from Miracle Hill mentioned multiple times that Miracle Hill is a Christian

ministry that follows Christian values.

               80.     On April 28, 2019, Eden and Brandy completed and submitted

Miracle Hill’s online inquiry form for prospective foster parents. In their submission,

Eden and Brandy indicated they are interested in foster parenthood because they “would

like for more children to know what it feels like to be unconditionally loved and to be

part of a loving family”, offering to “provide a safe and loving environment”. They also

identified themselves as a same-sex couple and as members of the local Unitarian

Universalist Church. At the time they submitted the online form, the form was not the



                                             24
 6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1        Page 25 of 41




same form that appears on Miracle Hill’s website today and did not include the text of the

doctrinal statement.

               81.     On May 1, 2019, Sharon Betts, Foster Care Licensing Supervisor

at Miracle Hill, sent an email to Eden and Brandy rejecting them as potential foster

parents because, as members of the Unitarian Universalist Church, their faith “does not

align with traditional Christian doctrine”. “Because we feel a religious obligation to

partner with foster parents who share our beliefs and who are active in a Christian

church”, the email stated, “Miracle Hill would not be a good fit to assist you in your

quest to secure state licensure to become foster parents”. Ms. Betts’s email also noted

that, while Eden and Brandy would be welcome to pursue other volunteer opportunities

with Miracle Hill, “those who hold positions of spiritual responsibility or influence—

including foster parents” are required “to share our Christian mission, motivation, and

beliefs”.

               82.     Ms. Betts’s email provided a list of “agencies which may be able

to assist you in your pursuit of a foster license”. Of the nine agencies listed, six license

families for therapeutic foster care, not the traditional foster care that Eden and Brandy

seek to provide. Of the remaining three, one is the State DSS office, one has only

recently started offering foster care services, and one is located over an hour away from

Greenville.

               83.     Eden and Brandy were turned away by Miracle Hill because of

their religious beliefs and, on information and belief, based on Miracle Hill’s religious

objection to accepting same-sex couples.




                                              25
 6:19-cv-01567-TMC           Date Filed 05/30/19       Entry Number 1         Page 26 of 41




H.        The Impact of Defendants’ Actions on Children in Foster Care

                 84.    By authorizing CPAs like Miracle Hill to use religious criteria to

exclude prospective foster families who do not share the agency’s religious beliefs, or

who are same-sex couples of any faith, Defendants are denying children access to safe,

stable, and loving homes they desperately need.

                 85.    Same-sex couples are far more likely to foster and adopt children

than different-sex couples. One in five same-sex couples is raising adopted children,

compared with only 3% of different-sex couples.28

                 86.    There are 4,600 children in the foster care system in South

Carolina and not enough families to care for them.29 This shortage results in children’s

being separated from their siblings, living in group homes instead of with families, and

aging out of foster care without ever becoming part of a family.

                 87.    South Carolina’s DSS recognizes that “[t]he unnecessary

consideration of race, color, national origin, religion, state of residence, age, disability,

political belief, sex, or sexual orientation when making decisions regarding a child’s

placement can result in . . . substantial delays in permanency for foster children.” DSS

Manual § 710. Thus, “[t]he agency is committed to the exercise of non-discriminatory

practice . . . .” Id.

                 88.    The major child welfare advocacy organizations in the United

States uniformly oppose allowing the use of religious criteria in the public child welfare



     28
       Shoshana K. Goldberg & Kerith J. Conron, How Many Same-Sex Couples in the
U.S. are Raising Children?, The Williams Institute (July 2018),
https://williamsinstitute.law.ucla.edu/wp-content/uploads/Parenting-Among-Same-Sex-
Couples.pdf.
    29
       Total Children in Foster Care on June 30, 2018.
                                              26
 6:19-cv-01567-TMC           Date Filed 05/30/19       Entry Number 1        Page 27 of 41




system because it undermines efforts to enlist more families to help meet the need for

foster families.

                   89.   If prospective foster parents are turned away by a foster care

agency because of their faith or sexual orientation, and there are no other agencies in the

same area that provide comparable services and support, those families may decide not to

move forward in their pursuit of fostering children. That is even more likely when the

agency that discriminates is the largest, best-resourced agency in the area, like Miracle

Hill is in the Greenville, South Carolina, area.

                   90.   Even where there are comparable foster care agencies nearby,

families subjected to the sting of discrimination may not be willing to reapply to foster

through another agency. And some families may not be willing to proceed at all in a

system in which such discrimination is permitted. Subjecting prospective foster families

to the risk of suffering the painful and humiliating experience of government-funded

discrimination—which is not erased by being able to work with another agency—creates

a deterrent that denies children in the foster care system access to loving families.

                   91.   Professional child welfare standards therefore insist on an

individualized assessment of every prospective foster parent’s ability to care for a child

and oppose discrimination against prospective foster parents for reasons unrelated to their

ability to care for a child, such as a family’s religious beliefs or sexual orientation.

                   92.   By authorizing Miracle Hill to discriminate against prospective

foster parents who do not share its religious beliefs, or who are same-sex couples of any

faith, Defendants also limit the diversity of family placement options for children in State

custody. When families are turned away because they are Jewish, Catholic, Muslim, or



                                              27
 6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1        Page 28 of 41




members of any other faith besides evangelical Protestant Christianity, that reduces

opportunities for children of those faiths to be placed with a family that shares their faith.

Similarly, children for whom a same-sex couple would be the preferred or otherwise

optimal placement may not receive the placement that is in their best interest.

               93.     This undermines South Carolina DSS policy, which recognizes

that “[i]n order for children to thrive while in foster care, families must be available to

meet their specific needs” and, thus, establishes recruitment policies to “promote the

availability and diversity of foster family homes”. DSS Manual § 730.

               94.     Moreover, by authorizing the use of religious eligibility criteria by

Miracle Hill, Defendants are supporting the impermissible proselytization of children in

State custody. Miracle Hill requires those who hold positions of spiritual responsibility

or influence—including foster parents—to share its Christian mission and beliefs, in

order to spread the agency’s religious beliefs to the children in their care. As Miracle

Hill stated on its website, “we’re a Christian ministry, and thus people who serve with

Miracle Hill in positions of spiritual leadership or authority must embrace our Christian

faith. We can’t share the Good News if we don’t believe the Good News!”30

               95.     By successfully seeking the HHS Waiver, reissuing Miracle Hill’s

standard CPA license, and providing Miracle Hill with government funding, the State

Defendants have authorized and enabled the use of religious eligibility criteria to




   30
       See Miracle Hill Website, “Foster Care FAQ,” https://miraclehill.org/wp-
content/uploads/2018/11/FtF-Miracle-Hill-Foster-Care-FAQ.pdf (emphases in original);
id. (“[P]eople who don’t embrace our Christian faith obviously wouldn’t be a good fit for
Christian leadership roles at Miracle Hill, such as in our foster-care and mentoring
programs . . .”).
                                              28
 6:19-cv-01567-TMC            Date Filed 05/30/19     Entry Number 1        Page 29 of 41




discriminate against qualified prospective foster parents who seek to help children in

South Carolina’s public child welfare system, denying children access to loving families.

               96.     By issuing the HHS Waiver and providing federal funding to South

Carolina’s foster care system in general and specifically to Miracle Hill despite the

State’s and the agency’s violation of federal nondiscrimination regulations, the Federal

Defendants have authorized and enabled the use of religious eligibility criteria to

discriminate against qualified prospective foster parents who seek to help children in

South Carolina’s public child welfare system, denying children access to loving families.


                                         COUNT I

                         First Amendment—Establishment Clause
                                U.S. Const. amends. I, XIV
                                (STATE DEFENDANTS)

               97.     Plaintiffs reallege and incorporate by reference, as if fully set forth

herein, the allegations of paragraphs one through 96.

               98.     DSS has delegated to religious organizations including Miracle

Hill the public function of providing foster care services to children in State custody,

including recruiting and screening prospective foster parents.

               99.     DSS pays these organizations with government funds for the foster

care services they perform.

               100.    When it came to light that South Carolina’s largest state-contracted

foster care agency, Miracle Hill, was excluding prospective foster parents based on

religious criteria, the Governor took action to ensure that the discrimination could

continue despite DSS’s recognition that it violated state and federal law and policy.




                                             29
 6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1        Page 30 of 41




               101.    Once the HHS Waiver was granted to South Carolina, DSS issued

a new standard CPA license to Miracle Hill, with full knowledge that Miracle Hill would

continue to exclude prospective foster parents, like Eden and Brandy, based on religious

criteria.

               102.    Upon information and belief, DSS continues to provide

government funding to Miracle Hill.

               103.    Through these actions, the State Defendants have authorized a

state-contracted, government-funded agency to use religious eligibility criteria when

performing the delegated public function of recruiting and screening prospective foster

parents for children in State custody.

               104.    Through these actions, the State Defendants are using government

funds for religious purposes and activities.

               105.    Through these actions, the State Defendants are preferring certain

religious beliefs over others and over nonreligion.

               106.    Through these actions, the State Defendants are privileging

religion to the detriment of third parties—both prospective foster families and children in

foster care.

               107.    The State Defendants’ actions harm prospective foster families

whose faith is other than evangelical Protestant Christianity and prospective foster

families headed by same-sex couples regardless of their faith, denying them the same

opportunities to foster that are available to families that meet Miracle Hill’s religious

requirements, and subjecting them to discrimination and stigma. Their actions also




                                               30
 6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1        Page 31 of 41




coerce prospective foster parents to support the specific religious beliefs of Miracle Hill

so that they will be permitted to foster children through the agency.

               108.    The State Defendants’ actions also harm children in the foster care

system by denying them access to needed families and limiting their family placement

options. Upon information and belief, their actions also harm children in foster homes

supported by Miracle Hill by subjecting them to religious proselytizing and coercing

them to believe and practice Miracle Hill’s faith.

               109.    The State Defendants acted with the predominant purpose of

advancing religion.

               110.    The State Defendants’ actions have the predominant effect of

advancing and endorsing religion.

               111.    Requiring state-contracted, government-funded CPAs, like Miracle

Hill, to comply with religious nondiscrimination requirements does not violate any

provision of the United States Constitution, or any federal or state law, including the

Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-1 et seq., and the South Carolina

Religious Freedom Act, S.C. Code § 1-32-40.

               112.    The State Defendants have violated and continue to violate the

Establishment Clause of the First Amendment to the United States Constitution, made

applicable to the states by the Due Process Clause of the Fourteenth Amendment to the

United States Constitution, and made actionable against the states by 42 U.S.C. § 1983.

               113.    Plaintiffs have no adequate remedy at law to redress the wrongs

alleged herein, which are of a continuing nature and will cause irreparable harm.




                                             31
 6:19-cv-01567-TMC             Date Filed 05/30/19       Entry Number 1        Page 32 of 41




                                            COUNT II

                           First Amendment—Establishment Clause
                                    U.S. Const. amend. I
                                 (FEDERAL DEFENDANTS)

               114.       Plaintiffs reallege and incorporate by reference, as if fully set forth

herein, the allegations of paragraphs one through 96.

               115.       The Federal Defendants have authorized and enabled the use of

religious eligibility criteria to discriminate against prospective foster parents, like Eden

and Brandy, in the South Carolina public child welfare system by exempting the State

from a federal regulation that prohibits such discrimination by recipients of federal

funding and continuing to provide federal funding to South Carolina for its foster care

program, with the knowledge that the State requested the exemption in order to allow

Miracle Hill to turn away prospective foster parents who are not evangelical Protestant

Christians.

               116.       But for the HHS Waiver, the State Defendants would not have

provided Miracle Hill with a standard CPA license and authorized its continued use of

religious criteria in recruiting and screening prospective foster parents.

               117.       Through these actions, the Federal Defendants are using

government funds for religious purposes and activities.

               118.       Through these actions, the Federal Defendants are preferring

certain religious beliefs over others and over nonreligion.

               119.       Through these actions, the Federal Defendants are privileging

religion to the detriment of third parties—both prospective foster families and children in

the foster care system.



                                                32
 6:19-cv-01567-TMC          Date Filed 05/30/19       Entry Number 1        Page 33 of 41




               120.    The Federal Defendants’ actions harm prospective foster families

whose faith is other than evangelical Protestant Christianity and prospective foster

families headed by same-sex couples regardless of their faith, denying them the same

opportunities to foster that are available to families that meet Miracle Hill’s religious

requirements, and subjecting them to discrimination and stigma. Their actions also

coerce prospective foster parents to support the specific religious beliefs of Miracle Hill

so that they will be permitted to foster children through the agency.

               121.    The Federal Defendants’ actions also harm children in the foster

care system by denying them access to needed families and limiting their family

placement options. Upon information and belief, their actions also harm children in

foster homes supported by Miracle Hill by subjecting them to religious proselytizing and

coercing them to believe and practice Miracle Hill’s faith.

               122.    The Federal Defendants acted with the predominant purpose of

advancing religion.

               123.    The Federal Defendants’ actions have the predominant effect of

advancing and endorsing religion.

               124.    Requiring state-contracted, government-funded CPAs, like Miracle

Hill, to comply with religious nondiscrimination requirements does not violate any

provision of the United States Constitution, or any federal or state law, including the

Religious Freedom Restoration Act, 42 U.S.C. § 2000bb et seq., and the South Carolina

Religious Freedom Act, S.C. Code § 1-32-40.

               125.    The Federal Defendants have violated and continue to violate the

Establishment Clause of the First Amendment to the United States Constitution.



                                             33
 6:19-cv-01567-TMC         Date Filed 05/30/19       Entry Number 1        Page 34 of 41




               126.   Plaintiffs have no adequate remedy at law to redress the wrongs

alleged herein, which are of a continuing nature and will cause irreparable harm.

                                       COUNT III

                       Fourteenth Amendment—Equal Protection
                                U.S. Const. amend. XIV
                               (STATE DEFENDANTS)

               127.   Plaintiffs reallege and incorporate by reference, as if fully set forth

herein, the allegations of paragraphs one through 96.

               128.   The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution prohibits states and state officials from denying any person the

equal protection of the laws.

               129.   The State Defendants intentionally have discriminated and

continue to discriminate against prospective foster parents, like Eden and Brandy, who

are not evangelical Protestant Christians, by authorizing Miracle Hill to engage in such

discrimination when providing public child welfare services on the State’s behalf, and

continuing to fund Miracle Hill despite being aware of this conduct.

               130.   The State Defendants intentionally have discriminated and

continue to discriminate against prospective foster parents, like Eden and Brandy, who

are same-sex couples, by authorizing Miracle Hill to engage in such discrimination when

providing public child welfare services on the State’s behalf, and continuing to fund

Miracle Hill despite being aware of this conduct.

               131.   The State Defendants’ actions subject prospective foster parents,

like Eden and Brandy, who are not evangelical Protestant Christians, to different and

unfavorable treatment based on religion.



                                            34
 6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1        Page 35 of 41




               132.    The State Defendants’ actions subject prospective foster parents,

like Eden and Brandy, who are same-sex couples, to different and unfavorable treatment

based on sex and sexual orientation.

               133.    The State Defendants’ actions subject prospective foster parents,

like Eden and Brandy, to different and unfavorable treatment based on their exercise of

the fundamental right to marry a person of the same sex.

               134.    The discrimination against Plaintiffs based on their religion, sex,

sexual orientation, and exercise of the fundamental right to marry harms them by denying

them access to the same opportunities to foster children that are available to evangelical

Protestant Christian families headed by a different-sex couple, and subjects them to

stigma.

               135.    Discrimination based on religion, sex, sexual orientation, or the

exercise of the fundamental right to marry is presumptively unconstitutional and subject

to heightened scrutiny.

               136.    There is no constitutionally adequate justification for the State

Defendants’ actions.

               137.    The State Defendants’ actions fail any level of constitutional

scrutiny because they do not rationally advance any legitimate governmental interest.

               138.    There is no legitimate government interest served by denying

children access to potentially qualified families based on a religious exclusion.

               139.    The State Defendants have deprived and continue to deprive

Plaintiffs of their rights protected by the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution.



                                             35
 6:19-cv-01567-TMC             Date Filed 05/30/19       Entry Number 1        Page 36 of 41




               140.       Plaintiffs have no adequate remedy at law to redress the wrongs

alleged herein, which are of a continuing nature and will cause irreparable harm.

                                           COUNT IV

                              Fifth Amendment—Equal Protection
                                     U.S. Const. amend. V
                                  (FEDERAL DEFENDANTS)

               141.       Plaintiffs reallege and incorporate by reference, as if fully set forth

herein, the allegations of paragraphs one through 96.

               142.       The Due Process Clause of the Fifth Amendment to the United

States Constitution prohibits the federal government from denying any person the equal

protection of the laws.

               143.       The Federal Defendants intentionally have discriminated and

continue to discriminate against prospective foster parents, like Eden and Brandy, based

on religion by issuing the HHS Waiver and authorizing the continued government

funding of the South Carolina foster care system (including Miracle Hill) despite the fact

that they are aware that, Miracle Hill, with the State’s authorization, uses religious

criteria to exclude prospective foster families.

               144.       But for the HHS Waiver, the State Defendants would not have

provided Miracle Hill with a standard CPA license and authorized its continued use of

religious criteria in recruiting and screening prospective foster parents.

               145.       The HHS Waiver is facially discriminatory with respect to religion.

               146.       The Federal Defendants knew, or should have known, that the

HHS Waiver would be used by Miracle Hill as a basis to discriminate against same-sex

couples like Eden and Brandy.



                                                36
 6:19-cv-01567-TMC          Date Filed 05/30/19      Entry Number 1        Page 37 of 41




               147.    The Federal Defendants’ actions subject prospective foster parents,

like Eden and Brandy, who are not evangelical Protestant Christians, to different and

unfavorable treatment based on religion.

               148.    The Federal Defendants’ actions subject prospective foster parents,

like Eden and Brandy, who are same-sex couples, to different and unfavorable treatment

based on sex and sexual orientation.

               149.    The Federal Defendants’ actions subject prospective foster parents,

like Eden and Brandy, to different and unfavorable treatment based on their exercise of

the fundamental right to marry a person of the same sex.

               150.    The discrimination against Plaintiffs based on their religion, sex,

sexual orientation, and exercise of the fundamental right to marry harms them by denying

them access to the same opportunities to foster children that are available to evangelical

Protestant Christian families headed by a different-sex couple, and subjects them to

stigma.

               151.    Discrimination based on religion, sex, sexual orientation, or the

exercise of the fundamental right to marry is presumptively unconstitutional and subject

to heightened scrutiny.

               152.    There is no constitutionally adequate justification for the Federal

Defendants’ actions.

               153.    The Federal Defendants’ actions fail any level of constitutional

scrutiny because they do not rationally advance any legitimate governmental interest.

               154.    There is no legitimate government interest served by denying

children access to potentially qualified families based on a religious exclusion.



                                             37
 6:19-cv-01567-TMC            Date Filed 05/30/19     Entry Number 1        Page 38 of 41




               155.    The Federal Defendants have deprived and continue to deprive

Plaintiffs of their rights protected by the equal protection guarantee of the Fifth

Amendment to the United States Constitution.

               156.    Plaintiffs have no adequate remedy at law to redress the wrongs

alleged herein, which are of a continuing nature and will cause irreparable harm.

                                      Prayer for Relief

       WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

               A.      Declaring, pursuant to 28 U.S.C. § 2201, that the State Defendants,

by authorizing a state-contracted, government-funded CPA to use religious criteria to

exclude prospective foster families who are not evangelical Protestant Christians and

heterosexual, violate the Establishment Clause of the First Amendment to the United

States Constitution and the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution;


               B.      Declaring, pursuant to 28 U.S.C. § 2201, that the Federal

Defendants, by granting the HHS Waiver to South Carolina and enabling the use of

religious criteria by a state-contracted, government-funded CPA to exclude prospective

foster families who are not evangelical Protestant Christians and heterosexual, and by

continuing to provide federal funding to South Carolina’s foster care system in general

and specifically to Miracle Hill, violate the Establishment Clause of the First Amendment

to the United States Constitution and the Due Process Clause of the Fifth Amendment to

the United States Constitution;


               C.      Entering a permanent injunction ordering the State Defendants to

cease contracting with, licensing, and funding any CPA that discriminates against

                                             38
 6:19-cv-01567-TMC           Date Filed 05/30/19      Entry Number 1         Page 39 of 41




prospective foster parents based on their religion, sex, sexual orientation, or exercise of

the fundamental right to marry a person of the same sex;


               D.      Entering a permanent injunction ordering the Federal Defendants

to rescind the HHS Waiver and prohibiting them from granting any other waiver that

would enable discrimination against prospective foster parents in any state’s federally

funded child welfare system based on religion, sex, sexual orientation, or exercise of the

fundamental right to marry a person of the same sex;


               E.      Entering a permanent injunction directing the State Defendants to

ensure that all prospective foster parents, regardless of religion, sex, sexual orientation, or

exercise of the fundamental right to marry a person of the same sex are treated equally by

state-contracted, government-funded CPAs;


               F.      Awarding Plaintiffs attorneys’ fees, costs, and disbursements

incurred as a result of this action; and


               G.      Granting Plaintiffs such other and further relief as the Court deems

just and proper.


May 30, 2019




                                              39
6:19-cv-01567-TMC   Date Filed 05/30/19   Entry Number 1      Page 40 of 41




                                           /s/Susan K. Dunn

                                                      SUSAN K. DUNN


                                       Susan K. Dunn (Federal Bar No. 647)
                                       American Civil Liberties Union
                                       of South Carolina Foundation
                                           P.O. Box 20998
                                              Charleston, SC 29413
                                                  (843) 282-7953
                                                  sdunn@aclusc.org

                                       Peter T. Barbur*
                                       Katherine D. Janson*
                                       Cravath, Swaine & Moore LLP
                                          Worldwide Plaza
                                               825 Eighth Avenue
                                                  New York, NY 10019
                                                      (212) 474-1000
                                                      pbarbur@cravath.com
                                                      kjanson@cravath.com

                                       Leslie Cooper*
                                       American Civil Liberties Union Foundation
                                          125 Broad Street, 18th Floor
                                              New York, NY 10004
                                                 (212) 549-2633
                                                 lcooper@aclu.org

                                       Daniel Mach*
                                       American Civil Liberties Union Foundation
                                          915 15th Street NW
                                              Washington, DC 20005
                                                 (202) 675-2330
                                                 dmach@aclu.org




                                  40
 6:19-cv-01567-TMC        Date Filed 05/30/19    Entry Number 1         Page 41 of 41




                                              M. Currey Cook*
                                              Karen L. Loewy*
                                              Cathren Cohen*
                                              Lambda Legal Defense and
                                              Education Fund, Inc.
                                                 120 Wall Street, 19th Floor
                                                     New York, NY 10005
                                                        (212) 809-8585
                                                        ccook@lambdalegal.org
                                                        kloewy@lambdalegal.org
                                                        ccohen@lambdalegal.org

                                              South Carolina Equality Coalition, Inc.
                                              M. Malissa Burnette (Federal Bar No. 1616)
                                              Nekki Shutt (Federal Bar No. 6530)
                                              Burnette Shutt McDaniel
                                                 912 Lady Street, 2nd floor
                                                     P.O. Box 1929
                                                         Columbia, SC 29202
                                                             (803) 850-0912
                                                             mburnette@burnetteshutt.law
                                                             nshutt@burnetteshutt.law


                                              Attorneys for the Plaintiffs

* Pro hac vice application forthcoming




                                         41
